Name: 88/96/EEC: Commission Decision of 26 November 1987 on an increase in addition to the annual increase in the Community quota for the carriage of goods by road for 1988
 Type: Decision_ENTSCHEID
 Subject Matter: land transport;  transport policy
 Date Published: 1988-03-03

 Avis juridique important|31988D009688/96/EEC: Commission Decision of 26 November 1987 on an increase in addition to the annual increase in the Community quota for the carriage of goods by road for 1988 Official Journal L 057 , 03/03/1988 P. 0026 - 0027*****COMMISSION DECISION of 26 November 1987 on an increase in addition to the annual increase in the Community quota for the carriage of goods by road for 1988 (88/96/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3164/76 of 16 December 1976 on the Community quota for the carriage of goods by road between Member States (1), as last amended by Regulation (EEC) No 1879/87 (2), and in particular Article 3 (6) thereof, Having consulted the Member States, Whereas Article 3 (6) of Regulation (EEC) No 3164/76 calls on the Commission to decide, whenever necessary, on an appropriate increase in the Community quota in addition to the annual increase; Whereas Belgium, Greece, Spain, Italy, the Netherlands, Portugal and the United Kingdom have applied to the Commission for an increase in addition to the annual increase in the Community quota for 1988; whereas they have applied for 380, 52, 55, 200, 230, 170 and 83 authorizations respectively, a total of 1 170 authorizations; Whereas the transit problems encountered by Greek, Spanish, Italian and Portuguese carriers are special obstacles which restrict and prevent optimum utilization of the road haulage capacity authorized by the Community or bilateral quotas; whereas, accordingly, the development of this road haulage capacity covered by the quotas has proved inadequate for these Member States to meet the growing demand; Whereas, consequently, Greece, Spain, Italy and Portugal satisfy the conditions laid down in Article 3 (6) of the Regulation; whereas, contrary to the individual applications, granting the same additional increase in Community authorizations to each of these States would be adequate to resolve the difficulties observed and compatible with the existing Community quota system; Whereas the applications submitted by the other Member States are not sufficiently founded; Whereas, in view of all these circumstances, to remedy the transit problems arising because there is inadequate capacity to meet demand, an increase of 50 Community authorizations each should be granted to Greece, Spain, Italy and Portugal; Whereas if the Council were to accept the Commission proposal on access to the market for the carriage of goods by road between Member States (3) the changes in the Community quota provided for therein should make it possible to overcome most of the transit problems encountered by certain Member States inside the Community; Whereas the second subparagraph of Article 3 (5) of the Regulation provides that the Commission's Decision shall become enforceable two months after its notification unless the matter has been referred to the Council by a Member State in the meanwhile, HAS ADOPTED THIS DECISION: Article 1 The annual increase in the Community quota for the carriage of goods by road for 1988, as provided for by the Commision Decision of 6 October 1987 allocating among the Member States the additional Community authorizations resulting from the 15 % annual increase in the Community quota for the carriage of goods by road for 1988, shall be increased by 200 Community authorizations. Article 2 The additional authorizations referred to in Article 1 shall be allocated as follows: - Greece: 50 - Spain: 50 - Italy: 50 - Portugal: 50 Article 3 This Decision is addressed to the Member States. Done at Brussels, 26 November 1987. For the Commission Stanley CLINTON DAVIS Member of the Commission (1) OJ No L 357, 29. 12. 1976, p. 1. (2) OJ No L 179, 3. 7. 1987, p. 3. (3) OJ No C 65, 12. 3. 1987, p. 4.